In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-09-00275-CV
____________________

IN RE JACOB LAROY BALDWIN




Original Proceeding




     MEMORANDUM OPINION
           On June 16, 2009, Jacob Laroy Baldwin filed a petition for writ of mandamus.  On
July 20, 2009, the parties filed a joint motion to dismiss this mandamus proceeding without
prejudice because the issues raised by Baldwin have been resolved.
           The relator no longer requests mandamus relief from the Court.  Accordingly, this
original proceeding is dismissed without prejudice and without reference to the merits.
           PETITION DISMISSED.
                                                                                        PER CURIAM
Opinion Delivered August 13, 2009
Before McKeithen, C.J., Kreger and Horton, JJ.